DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for including improper Markush group. Claim 1 recites “different sources of fatigues are selected among physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress or a combination thereof”. Suggested language, i.e., “different sources of fatigue are selected from among physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress, and 
Claim 1 recites “sources of fatigues” in line 3, should be changed “sources of fatigue”.
Claims 1-4, 6-8 all use “the” and “said” interchangeably to refer to the same elements throughout the claims. For example, claim 1 recites “said pulse wave device” in line 5, but later refers to it as “the pulse wave device” in the remaining claims. The applicant should remove “said” and use the article “the” in mentioned claims. 
Claim 1 recites “a sensor module for collecting” should be changed to a more clear language. Suggested language, “a sensor module configured to collect”. 
Claim 1 recites “a memory module for storing” should be changed to a more clear language. Suggested language, “a memory module configured to store”. 
Claim 1 recites “a display module for displaying” should be changed to a more clear language. Suggested language, “a display module configured to display”. 
Claim 7, recites “A ratio” in lines 3, 4, 6, 8, etc. which should be “a ratio”. 
Appropriate correction is required.
   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Means of extracting and selecting” in claim 1. The examiner has looked to the applicant’s specification, mainly paragraphs 0148, 0185, 0190. 
“Means for combining” in claim 1. The examiner has looked to the applicant’s specification, mainly paragraphs 0123-0128. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a subject” in line 2. it is unclear if this is the same subject as in line 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “combining said first and second set of features to bring the total features to 160 or more”. It is unclear what purpose or function this limitation serves to provide. Neither the claim, nor the specification/figures provides any details regarding the importance, purpose or the function of the accumulated 160 features (or more).  The examiner as looked to paragraph 0142 of the applicant’s specification which also fails to show why the total number of features must accumulate to 160 or more, and whether the entire set of 160 or more features are used in further calculations. Therefore, it is unclear and confusing what purpose/function the “160 or more” serves to provide. 
Claim 1 recites “the selection of convenient pulse waves” on page 2, line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6-8, 10, 12-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recite the limitations “pulse wave device being applied on a pulse-taking location on the body of said subject”. Therefore, the claim appears to positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted, configured to be positioned). Claims 2-4, 6-8, 10, 12-26 are also rejected for depending on claim 1 inheriting the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20110288424 granted to Kanai et al. (hereinafter “Kanai”) in view of US Pat Pub No 20160106320 granted to Shimuta et al. (Hereinafter “Shimuta”).
Regarding claim 1, Kanai discloses a pulse wave device for quantifying the level of fatigue in a subject (e.g. abstract, para 0014, “human fatigue assessment device”, Fig. 10, para 0222) and/or for discriminating between different sources of fatigue in a subject (e.g. fig. 10, para 0233, “fatigue type determination unit”), wherein said different sources of fatigues are selected among physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress or a combination thereof (e.g. paras 0161 or 0223 “The fatigue type determining unit 1006 determines the type of fatigue of the user whether it is the fatigue due to difficult work or monotonous work” (here, physical fatigue and mental fatigue)); said pulse wave device being applied on a pulse-taking location on the body of said subject (e.g. para 0044 “measures a heartbeat or pulse wave of a user as a physiological signal”, para 0090 “Fingertips or earlobes are typical parts for attaching the physiological signal measuring unit 101. However, the biological signal measuring unit 101 may be attached to any part of the body that allows taking pulse waves, including forehead or a tip of nose, for example.”) and measures the pulse wave being the change in the volume of arterial blood with each pulse beat (e.g. paras 0097-0099); said pulse wave device consisting of: a sensor module for collecting information data from the pulse wave (e.g. para 0131, 0222 “physiological signal measuring unit 401, figs 6 and 10), a memory module for storing the pulse wave information data on the pulse wave device (e.g. figs 6 and 10, paras 0131, 0222 “storage unit 1003), a display module for displaying the results of the level of fatigue and/or the discrimination between said different sources of fatigue (e.g. para 0025), and a processor module (e.g. para 0050, 0267-0270) comprising: means of extracting and selecting from each single pulse wave a first set of features providing information data (e.g. para 0015, figs. 6 and 10, “feature value extracting unit”) chosen among the list consisting in the time, amplitude, area, ratios and heart rate (e.g. para 0018, 0040 “ratio of a peak value”); wherein, said processor module is configured to perform a statistical analysis on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data (e.g. paras 0111-0112, 0140), chosen among the list consisting in the mean, variation around the mean, and randomness between said first set of features of the at least two single pulse waves (e.g. para 0140 discussing minimum time period or a mean value, para 0143 discussing comparing a feature value among the second feature value) and wherein, said processor module further comprises means for combining said first and second set of features to bring the total features to 160 or more (e.g. para 0044, although specific number of features have not been disclosed, it is understood that combining the first set of feature values and second set of extracted values, if done for a sufficient duration, would reach the 160 feature as claimed; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and means to analyze and display the results of the level of fatigue and/or the discrimination between said different sources of fatigue of said subject (e.g. para 0025), and wherein the processor module comprises a software configured to calculate a preselected combination of said first and second set of features after a preprocessing step involving the selection of convenient pulse waves and then to apply it to a model programmed in said processor module to determine the level of fatigue and to discriminate between different sources of fatigue (e.g. para 0050, 0108). However, Kanai fails to disclose extracting and selecting from each single pulse wave and from its first and second derivation a first set of features providing information data. 
Shimuta teaches a similar method and apparatus for detecting electrocardiogram signal, analyzing the data by using a CPU that performs arithmetic processing and store and displays the result of (e.g. para 0058) biological state of a patient (e.g. abstract, para 0009). Shimuta teaches extracting and selecting from each single pulse wave and from its first and second derivation (e.g. para 0058 discussing second derivative processing section 325) a first set of features providing information data (e.g. para 0058 and 0061) to provide acquire a second derivative plethysmogram (acceleration plethysmogram) signal and to provide statistical analysis on a first set of features to arrive at a second set of features (e.g. para 0072). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kani with the teachings of Shimuta provide acquire a second derivative plethysmogram (acceleration plethysmogram) signal and to provide statistical analysis on a first set of features. 

Regarding claim 2, Kanai as modified by Shimuta (hereinafter “modified Kanai”) renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein said pulse wave diagnostic device is adapted for personal health care diagnosis (e.g. fig. 1); Shimuta teaches and said pulse wave device is configured to provide an output without filtering the output and distorting the pulse wave shape (e.g. fig 3).   Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of displaying the biological state of the user. 

Regarding claim 3, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein said processor module further comprises a warning unit capable of alerting the subject when a certain level of fatigue or source of fatigue has been reached, and the processor module is configured to select an optimal sub-set of features resulting from the combination of said first and said second set of features through modelling as a sparse regularized optimization and applying greedy mathematical algorithms in order to discriminate at least one of fatigue selected among physical fatigue, mental fatigue, fatigue related to lack of oxygen, fatigue related to sleep troubles, fatigue related to stress or a combination thereof (e.g. paras 0013-0014, 0069, fig 1, display 50 and speaker 70).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of monitoring and providing feedback to the user (e.g. para 0122). 

Regarding claim 4, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein said sensor module for collecting information data from said single pulse wave are selected among pulse-taking sensors (e.g. para 0132), photo or video imaging, optical emitters based on LEDS, pulse oximeters, or a combination thereof (e.g. para 0133).  

Regarding claim 6, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the first set of features is determined by measuring the entire pulse wave timeline, or by identifying a set of pulse wave points selected among the systolic, diastolic, dicrotic notch, the first and last points corresponding to the half-height of the systolic peak and the starting and ending points of said single pulse wave (e.g. para 0091).  

Regarding claim 7, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein ratios in said first set of features comprise: -A ratio of an amplitude of a systolic peak and an amplitude of a diastolic peak; -A ratio of the amplitude of the systolic peak and an amplitude of a dicrotic notch; -A ratio of the amplitude of the dicrotic notch and the amplitude of the diastolic peak; -A ratio of a time value of the systolic peak and a time value of the diastolic peak; -A ratio of the time value of the systolic peak and a time value of the dicrotic notch; -A ratio of the time value of the dicrotic notch and the time value of the diastolic peak; -A time difference between the time value of the systolic peak and the time value of the diastolic peak; -A time difference between the time value of the systolic peak and the time value of the dicrotic notch; -A time difference between the time value of the dicrotic notch and the time value of the diastolic peak;   -A local cardiac output corresponding to a ratio of an area under the curve to a time difference between a starting time and an ending time; -A local systolic cardiac output corresponding to a ratio of an area under the curve between the starting point and the dicrotic notch to the time value of the dicrotic notch; -A local diastolic cardiac output corresponding to a ratio of an area under the curve between the dicrotic notch and the ending point to the time difference between the time value of the dicrotic notch and the time value of the ending point; -A pulse width corresponding to a time difference between the first and the last points corresponding to the half-height of the systolic peak; -A pulse interval corresponding to the time difference between the ending and starting time; -A slope of the systolic peak corresponding to the ratio of the amplitude of the systolic peak by the time value of the systolic peak; -A slope of the diastolic peak corresponding to the ratio of the amplitude of the diastolic peak by the time difference between the ending point and the diastolic peak; -A diastolic decay corresponding to a logarithm of the slope of the diastolic peak; -An inflection point area ratio corresponding to the ratio of the area under the curve between the dicrotic notch and the ending point divided by the area under the curve between the starting point and the dicrotic notch; -An augmentation index, corresponding to the ratio of the amplitude of the systolic peak divided by the amplitude of the diastolic peak; -the ratio of the local diastolic cardiac output by the local systolic cardiac output, or the inverses thereof; -A pulse mean corresponding to the mean of the pulse curve;   -A pulse standard deviation corresponding to the standard deviation of the pulse curve; -A pulse median corresponding to the median of the pulse curve; -A ratio of the local systolic cardiac output and the local diastolic cardiac output (e.g. para 0018; it is noted that the claim does not require all the ratios)

Regarding claim 8, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, wherein said variation around the mean in said second set of features consists of skewness, variance, standard deviation and power spectrum; and said randomness in said second set of features consists of entropy (e.g. figs 1 and 4).  

Regarding claim 10, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the model is found by learning approach (e.g. para 0093).

Regarding claim 12, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein physical fatigue comprises at least one of overload, performance, V02 max, first and second ventilatory threshold, differentiation between overreach and non-overreach in sports activity and differentiation between a well-recovered state and a non-recovered state in sports activity (e.g. para 0029 and 0035-0037).

Regarding claim 13, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, wherein overload is determined by an optimal sub-set of features comprising at least the combination of a variance of the time of the first point corresponding to the half-height of the systolic peak, a skewness of the systolic peak amplitude, a mean of the ratio of the amplitude of the systolic peak and the amplitude of the dicrotic notch, and an entropy of the ratio of the amplitude of the systolic peak and the amplitude of the dicrotic notch (e.g. figs 1 and 4). 

Regarding claim 14, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein performance is determined by an optimal sub-set of features comprising at least the combination of a variance of the diastolic decay, a variance of the first half point time, a variance of the inverse of the diastolic time, and the skewness of the diastolic time (e.g. para 0029, e.g. figs 2A-2B) .  

Regarding claim 15, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the differentiation between overreach and non-overreach in sport activity is determined by an optimal sub-set of features comprising at least the combination of the variance of diastolic decay and either the mean of diastolic decay or the variance of the pulse width (e.g. para 0097, 108-113).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 16, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the differentiation between the well-recovered state and the non-recovered state in sports activity is determined by an optimal sub-set of features comprising at least the combination of the skewness of inflection point area ratio and the skewness of pulse intervals (e.g. paras 0093-0094). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 17, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Kanai teaches wherein the first ventilator threshold is determined by an optimal sub-set of features comprising the combination of at least two features, one feature being selected among the mean of the time value of the diastolic peak and the mean of the inverse of the time difference between the time value of the systolic peak and the time value of the diastolic peak and another feature being selected among the mean of the diastolic decay, the mean of the augmentation index and the mean of the amplitude of the dicrotic notch (e.g. figs 1 and 4, paras 0014-0015).    

Regarding claim 18, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of non-fatigue versus well-trained versus overreach is determined by an optimal sub-set of features comprising the combination of at least two features selected among the mean of local systolic cardiac output, the mean of local cardiac output, the mean of pulse standard deviation, the area under curve between the starting point and the systolic peak, the mean of augmentation index, the entropy of the inverse of the time difference between the time value of the systolic peak and the time value of the of the diastolic peak, and the mean of the pulse mean (e.g. figs 1 and 4).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 19, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein fatigue related to sleep troubles comprises at least one of somnolence, sleep deprivation, lack of sleep efficiency, lack of deep sleep lack of light sleep and/or lack of REM (e.g. paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 20, modified Kanai renders the pulse wave device according to claim 19 obvious as recited hereinabove, Shimuta teaches wherein the lack of sleep efficiency is determined by an optimal sub-set of features comprising at least the combination of a variance of the inverse of diastolic time, a variance of the inverse of the time difference between the systolic peak and the diastolic peak, skewness of the time of the first point corresponding to the half-height of the systolic peak and mean of heart rate (e.g. paras 0108-0110).      Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 21, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of each of physical fatigue and fatigue related to sleep troubles are determined by an optimal sub-set of features comprising at least the combination of the skewness of the inverse of the time between the systolic peak and the diastolic peak and the skewness of the time of the first point corresponding to the half-height of the systolic peak (e.g. figs 1 and 4). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow for comprehensive estimation of physical fatigue (e.g. para 0129).

Regarding claim 22, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the somnolence is determined by an optimal sub-set of features comprising the combination of at least the mean of the ratio of the amplitude of the systolic peak by the amplitude of the diastolic peak, the mean of the time difference between the time value of the systolic peak and the time value of the diastolic peak, and the mean of the ratio of the time value of the systolic peak and the time value of the diastolic peak (e.g. figs 1 and 4). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of estimating a degree of fatigue of the user (e.g. para 0013).

Regarding claim 23, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of lack of REM is determined by an optimal sub-set of features comprising the combination of at least three features selected among the mean of the augmentation index, the variance of the amplitude of the dicrotic notch, the variance of the pulse standard deviation, the mean of the time value of the dicrotic notch (e.g. paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 24, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of the lack of light sleep versus lack of deep sleep is determined by an optimal sub-set of features comprising the combination of at least three features selected among the mean of the breathing rate, the variance of the inflection point area, the mean of the area under curve between the first and the second points correspond to the half-height of the systolic peak, the mean of the time value of the diastolic peak, the mean of the time value of the systolic peak, the mean of the time difference between the time value of the diastolic peak and the time value of the dicrotic notch (e.g. paras 0108-0110). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of predicting the recovery and quality of sleep (the degree of recovery from fatigue) to be estimated (e.g. para 0108).

Regarding claim 25, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of the lack of oxygen is determined by an optimal sub-set of features comprising the combination of at least one feature selected among the mean of the time value of the diastolic peak, and the mean of the time difference between the time value of the systolic peak and the time value of the diastolic peak, and another feature selected among the mean of the pulse mean and the mean of the ratio of the local systolic cardiac output and the local diastolic cardiac output (e.g. para 0054). Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of determining the biological estate of the user (e.g. para 0011).

Regarding claim 26, modified Kanai renders the pulse wave device according to claim 1 obvious as recited hereinabove, Shimuta teaches wherein the levels and discrimination of non-fatigue versus mental stress and versus physical stress is determined by an optimal sub-set of features comprising the combination of at least two features, one being selected among the mean of the time value of the second point corresponding to the half-height of the systolic peak, and the mean of pulse width, and the other one being selected among the mean of the inflection point area, the variance of the time value of the second point corresponding to the half-height of the systolic peak, and the mean of the diastolic decay (e.g. para 0075).  Therefore, it would have been obvious to include these features in the pulse wave diagnostic device because it would allow the predictable result of determining the biological estate of the user (e.g. para 0011).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat No. 7455643B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792